United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                        April 18, 2007
                                         FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                       _________________

                                           No. 05-21086

                                       (Summary Calendar)
                                       _________________


MARTIN MIDSTREAM PARTNERS,


                               Plaintiff-Appellant,

versus


BOONE TOWING INC,


                               Defendant-Appellee.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                    USDC No. 4:04-CV-2109



Before KING, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:*

         We previously remanded this case to the district court for amendment of its judgment to

include findings of fact and conclusions of law as required by Rule 52(c). We now address




         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Appellant’s remaining argument that the district court erred in granting judgment as a matter of law

at the conclusion of Appellant’s case in chief. Appellant contends that the evidence it introduced was

sufficient to demonstrate that Appellee negligently caused the boat collision at issue in the case.

       We review findings of fact made pursuant to Rule 52(c) for clear error and conclusions of law

de novo. Bodin v. Vagshenian, 462 F.3d 481, 484 (5th Cir. 2006). The credibility determination of

witnesses is particularly in the province of the district court. Bursztajn v. United States, 367 F.3d
485, 489 (5th Cir. 2004).

       After reviewing the record and the district court’s findings, we find that Appellant failed to

introduce evidence sufficient to demonstrate that Appellee acted negligently. Accordingly, the district

court did not err in granting judgment as a matter of law.

       AFFIRMED.




                                                 -2-